MEMORANDUM **
Harvey P. Short, a West Virginia state prisoner, appeals pro se from the dismissal of his action for lack of diversity jurisdiction and for improper venue. He contends that the district court erred in concluding that venue was improper and in refusing to transfer the case to the District Court for the Southern District of West Virginia. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Short sued Taser International, Inc., which conducts business in Arizona; the mayor of Charleston, West Virginia; the Charleston police chief; and three Charleston police officers. He alleged that the officers shot him with a taser gun and threw him down onto steel and concrete surfaces. He made product liability claims against Taser International, and he claimed that the police officers violated his constitutional right to be free from excessive use of force.
We review de novo the dismissal of an action for improper venue. Myers v. Bennett Law Offices, 238 F.3d 1068, 1071 (9th Cir.2001). Venue was not proper in Arizona because, except for the manufacture of the taser gun, the events giving rise to Short’s claims occurred in West Virginia. See id. at 1075-76 (quoting 28 U.S.C. § 1391(b)(2)).
We review for an abuse of discretion the district court’s decision whether to transfer venue pursuant to 28 U.S.C. § 1406(a). King v. Russell, 963 F.2d 1301 (9th Cir.1992). Short does not explain, and did not explain in district court, why it was in the interest of justice to transfer rather than dismiss the case. We therefore affirm the district court’s judgment. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.